                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF INDIANA
                                       HAMMOND DIVISION

 Thomas D Caco,

                             Plaintiff,

                             v.                                        Case No. 2:18-CV-346 JVB

 U.S. Bank National Association, et al.,

                            Defendants.

                                           OPINION AND ORDER

        Plaintiff Thomas D. Caco was the defendant in a state court foreclosure action by Peoples

Bank SB. A decree of foreclosure and order of sale was entered against Mr. Caco on January 2,

2018. Nine months later, Plaintiff sued People’s Bank and U.S. Bank in this Court alleging that

the Defendants violated HUD regulations, the Code of Federal Regulations, and the Indiana

Code. Mr. Caco is asking to invalidate the mortgage contract and to enjoin the sale of his home

in a Sherriff’s auction.

        Defendant Peoples Bank moved to dismiss it from the case. Defendant U.S. Bank

National Association has not appeared in this case.1

        Peoples Bank’s motion to dismiss must be granted as the Court lacks subject-matter

jurisdiction to consider the merits of Plaintiff’s complaint insofar as they ask this Court to set

aside the state court’s judgment. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). Plaintiff is seeking to

invalidate the state court’s judgment upholding the validity of the mortgage contract between the

parties. But in keeping with the principles of federalism, this the Court may not do. “[T]he



        1
            It is not clear whether U.S. Bank has been served the summons.
Rooker-Feldman doctrine establishes that district courts lack subject-matter jurisdiction to set

aside judgments that state courts have entered in civil cases; the reason the plaintiff gives for

seeking this relief is irrelevant.” Canen v. U.S. Bank Nat’l Ass’n, 556 F. Appx. 490, 491 (7th Cir.

2014).

         However, the Court will allow Plaintiff to amend his Complaint if he so wishes. In his

response to the motion to dismiss, the Plaintiff has indicated that he may have intended to bring

claims independent of the foreclosure action. Mindful of his pro se status, the Court grants

Plaintiff leave to amend his Complaint by March 29, 2019.

         In summary, the Court dismisses Peoples Bank from this case (DE 5) but gives Plaintiff

leave to amend his Complaint. However, because any order to stall the foreclosure would violate

the Booker-Feldman doctrine, the Court denies Plaintiff’s request to enjoin the foreclosure sale

of his home (DE 15).

         SO ORDERED on March 1, 2019.



                                                      s/ Joseph S. Van Bokkelen
                                                      JOSEPH S. VAN BOKKELEN
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
